IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
MARK HOWARTH,

              Petitioner,

v.                                                     Case No. 5D16-1736

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 23, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Mark Howarth, Milton, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order dismissing

Petitioner’s pro se Petition for Writ of Habeas Corpus, rendered March 24, 2016, in

Case No. 2015-CA-010153-O, in the Circuit Court in and for Orange County, Florida.

See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

PALMER, ORFINGER and COHEN, JJ., concur.